Exhibit 10.1

 


root9B Technologies, Inc.
1185 Avenue of the Americas, Suite 1750
New York, New York 10036
 
March 9, 2016


Dear Purchasers:
 
Reference is hereby made to that certain Securities Purchase Agreement, as
amended to date, by and among root9B Technologies, Inc. (“root9B”) and the
Purchasers (as defined therein), attached as Exhibit A hereto (the “Purchase
Agreement”). Capitalized terms used but not defined herein shall have the
meanings set forth in the Purchase Agreement.
 
Pursuant to Section 2.1(b) of the Purchase Agreement, the parties agreed that
all Closings under the Purchase Agreement would take place on or before March 9,
2016.  The Company now desires to extend such date until March 14, 2016.
 
Pursuant to Section 6.4 of the Purchase Agreement, the Purchase Agreement may be
amended by a written instrument signed by the Company and holders of a majority
of the Shares sold thereunder.  The undersigned, constituting the Company and
holders of a majority of the Shares sold under the Purchase Agreement, agree to
amend the Purchase Agreement by deleting the last sentence of Section 2.1(b) and
replacing it, in its entirety, with the following:
 
“Each Closing shall take place (each such date, a “Closing Date”) at such time
and at such location as the parties to the respective Closing may agree;
provided, that all Closings shall take place on or before March 14, 2016.”
 
Upon the execution of this letter agreement by each of the undersigned, the
Purchase Agreement shall be deemed amended to the extent set forth herein.  All
other terms and provisions of the Purchase Agreement shall remain in full force
and effect.  If there is any inconsistency with the terms of the Purchase
Agreement and this letter agreement, the terms of this letter agreement shall
govern.  This letter agreement is intended to be a final expression of our
agreement to amend the Purchase Agreement and is intended to be a complete and
exclusive statement of our agreement and understanding with respect to such
amendment.  This letter agreement may not be modified or amended except by a
written agreement signed by all of the undersigned.


Sincerely,


_________________________________________
Brian King
Chief Operating Officer
 



